Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.
The amendment filed with the RCE submission of May 12, 2021 has been received and entered.  With the entrance of the amendment, claims 1-6 are canceled, and claims 7-11 (including new claim 11) are pending for examination.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schildmann et al (US 2011/0140035) in view of Bressel et al (US 5112513) and Tomaiuolo et al (US 4443257).
Claims 7 and 9: Schildmann teaches a method of preparing a plastic surface (which can be considered resin) for metallization using a pickling/etching solution prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Alternatively, Schildmann also indicates a range of 800-1400 g/l  of sulfuric acid can be used (0029), and it would have been obvious to optimize the amount of acid used, which would further give a resulting pH in the claimed range. Note MPEP 2144.05(II)(A) as well, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Schildmann further indicates that the pretreated surface can  then be metallized following  the steps known to one skilled in the art, where all known metallizing systems come into consideration, including colloidal activation, and direct metallizing, for example (0038).
Schildmann does not describe the exact further electroless plating process without an additional catalyst applying step, however, Bressel notes activator (as silver salt material) and manganese etching agent (as permanganate, for example) can be provided in solution as a shortened process for metallizing isolated surfaces  (abstract, and note Examples 1 and 6, where AgNO3 and Na[Ag(CN2)] used in solution as the silver salt (the Examiner takes Official Notice that both of these are understood to provide Ag+1, as applicant has not traversed this position from the Office Action of November 5, 2020, this is understood to be agreed to), where the process would include providing a plastic substrate, described as including resins (note column 4, lines 35-40), 
Additionally, Tomaiuolo describes how electroless copper plating baths would be described as autocatalytic and  with materials understood to provide a plating solution, with aqueous composition, copper salt/source of cupric ions, reducing agent, etc (note for example, column 1, lines 1-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schildmann to provide after the manganese/silver as silver +1 treatment a reducing treatment and then plating with contact with an electroless plating solution such as a copper plating solution to the surface of the substrate to be treated, such as a resin surface, with no additional catalyst adding step as suggested by Bressel and Tomaiuolo to provide a desirable further metallization, where Schildmann provides a manganese/silver etching treatment that can be followed by known known metallizing and uses a silver carbonate that can include silver +1 form, and Bressel describes how after a manganese and silver containing etching/activation treatment with silver in +1 form, such a metallization process can include a reducing treatment followed by autocatalytic plating such as with copper by treatment in a copper plating bath (which would provide for contact of the surface of the substrate to be treated with the plating bath) where the substrate can be plastic including resins, where such a treatment means that costly additional catalyst 
Claims 8, 10: As to the plating solution containing reducing agent catalytically active on silver, Bressel indicates that reducing agents with boron-hydrogen such as NaBH4 (sodium borohydride) and dialkaylamine borone reduces to prepare for plating so acts catalytically (column 4, lines 10-25).  Tomaiuolo indicates that copper electroless plating solutions can conventionally contain hypophosphites and dimethylaminoborone type as well as sodium borohydride (column 1,lines 30-40), giving suggested reducing agents to use, which are understood to be a reducing agent catalytically active on silver noting the teaching of Bressel and the materials listed in applicant’s specification (note 0068 of the specification as filed).  As for claim 10, the manganese would have a valance of 3 or more as discussed for claims 7 and 9 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schildmann in view of Bressel and Tomaiulo as applied to claims 7-10 above, and further in view of Japan 2007-154120 (hereinafter ‘120).
Claim 11: As to the pretreatment composition further containing 0.01 to 100 g/L of a cationic polymer, Schildmann teaches that the pickling/etching/pretreatment solution can contain wetting agents (0018).  Bressel also describes having the pretreatment solution contain wetting agents, describing fluorinated wetting agent (column 3, lines 60-68 and column 5, lines 5-10), where the wetting agent can be present in an amount of 0.5 g/L (column 5, lines 5-10, in the example).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schildmann in view of Bressel and Tomaiulo to use a wetting agent/surfactant in the pretreatment composition in the form of a fluorinated surfactant that is a cationic polymer and in an amount of 0.5 g/L as suggested by Schildmann, Bressel and ‘120 with an expectation of providing a predictably acceptable pretreatment composition, because Schildmann indicates that the pretreatment solution can have wetting agents (surfactants) in general, Bressel indicates that a pretreatment solution with manganese etching agent and silver ions to be applied as activator can contain wetting agent in the form of fluorinated surfactant in an amount of 0.5 g/L, in the claimed range, giving a suggested amount to use, and ‘120 would indicate that fluorinated surfactants can be conventionally provided in the form of cationic polymers, thus giving a suggested fluorinated surfactant material form as cationic polymer to be used as the wetting agent/surfactant in pretreatment solution of Schildmann in view of Bressel and Tomaiulo.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al (US 3867174) in view of Schildmann et al (US 2011/0140035).
Claims 7 and 9: Maekawa teaches a method of electroless (chemical) plating of a resin material (note column 4, lines 15-24 using the plating with baths with reducing agent, giving electroless plating, with no current indicated required, and note column 3, lines 45-55 as to substrate), where the surface to be plated is brought into contact with a pretreatment composition that provides an acidic aqueous solution with sulfuric acid In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. It is noted that the pretreatment time can be 1-
As to also having at least 10 mg/L of manganese ions in the pretreatment solution,  Schildmann teaches a method of preparing a plastic surface (which can be considered resin) for metallization using a pickling/etching solution (oo38, oo12), where the process includes bringing the surface to be treated of the plastic material into contact with a pretreatment composition solution (0038, 0030), where the solution can contain manganese ions as Mn (VII) (so valance greater than 3 as desired by claim 9) in an amount of at least 0.01 mol/L, for example (with the Examiner taking Official Notice that Mn has a mol weight of approx. 54.9 g/mol, as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to) so that would mean at least 0.01 x 54.9 or at least 0.549 g/L Mn or 549 mg/L, in the claimed range (0038, and also note the range of 0016), and can also contain silver ions from silver carbonate (where silver carbonate can conventionally be provided as, Ag2CO3 using Ag+1, noting that applicant in the February 3, 2021 response indicates that silver carbonate ca be provided in an Ag+1 form and Ag+2 form), and therefore monovalent silver ions are at least optionally provided in an amount of 0.002 mol/L, for example (with the Examiner taking Official Notice that Ag has a mol weight of approx. 107.9 g/mol, as applicant has not traversed this position from the Office Action of November 5, 2020, it is understood to be agreed to) so that would mean 0.002 x 107.9 or approx. 0.2158 g/L or 215.8 mg/L, in the claimed range) of silver +1 ions when silver  +1 ions used(0038, and also note the range of 0017).  Furthermore, sulfuric acid in an amount of 1400 g/l (0038) is indicated in the composition solution.  Alternatively, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maekawa to use manganese (VII) ions as described by Schildmann in amounts of at least 549 mg/L in the pretreatment solution rather than chromium (VI) compound in order to provide a desirably safer composition as Maekawa indicates chromium (VI) compounds can be used in the pretreatment composition along with sulfuric acid and silver ions, and Schildmann teaches in a pretreatment composition with sulfuric acid and silver ions, manganese (VII) ions can be used as a replacement for chromium (VI) compounds, giving use of safer materials, but still providing pretreatment pickling before electroless plating, and gives amounts to use as described above that would be in the claimed range.  The manganese (VII) ions would have a valence of greater than +3 as for claim 9 (and also claim 10).
Claims 8, 10: As to the plating solution containing reducing agent catalytically active on silver, Maekawa indicates that the plating solution can contain reducing agent .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Schildmann as applied to claims 7-10 above, and further in view of Bressel et al (US 5112513)  and Japan 2007-154120 (hereinafter ‘120).
Claim 11: As to the pretreatment composition further containing 0.01 to 100 g/L of a cationic polymer, Schildmann teaches that the pickling/etching/pretreatment solution can contain wetting agents (0018). Bressel notes activator (as silver salt material) and manganese etching agent (as permanganate, for example) can be provided in solution as a shortened process for metallizing isolated surfaces  (abstract, and note Examples 1 and 6, where AgNO3 and Na[Ag(CN2)] used in solution as the silver salt (the Examiner takes Official Notice that both of these are understood to provide Ag+1, as applicant has not traversed this position from the Office Action of November 5, 2020, this is understood to be agreed to), where the process would include providing a plastic substrate, described as including resins (note column 4, lines 35-40), treating with the solution for etching/activating,  reducing treatment with sodium borohydride, for example, and then electroless (autocatalytic) plating in a commercial copper bath (or other autocatalytic (electroless) metal baths can be used) (note Examples 1, 5, column 4, lines 20-40), where since the plating is described as in the bath, it would be understood that the bath contacts the substrate surface to be treated (Example 1).  Bressel also describes having the pretreatment solution contain wetting agents, describing 
‘120 further describes that fluorinated (fluorine based) surfactants (wetting agents) are known to be provided in cationic polymer form (note 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maekawa in view of Schildmann to use a wetting agent/surfactant in the pretreatment composition in the form of a fluorinated surfactant that is a cationic polymer and in an amount of 0.5 g/L as suggested by Schildmann, Bressel and ‘120 with an expectation of providing a predictably acceptable pretreatment composition, because Maekawa in view of Schildmann would indicate using a pretreatment composition as in claim 1, Schildmann indicates that similar pretreatment solutions can have wetting agents (surfactants) in general, and Bressel indicates that a pretreatment solution with manganese etching agent and silver ions to be applied as activator can contain wetting agent in the form of fluorinated surfactant in an amount of 0.5 g/L, in the claimed range, giving a suggested amount and type of surfactant to use when providing a wetting agent in a pretreatment solution with manganese ions and silver ions, and ‘120 would indicate that fluorinated surfactants can be conventionally provided in the form of cationic polymers, thus giving a suggested fluorinated surfactant material form as cationic polymer to be used as the wetting agent/surfactant in pretreatment solution of Maekawa in view of Schildmann.

Note Burns et al (US 4145527) describes silver carbonate as silver (I) carbonate (column 8, lines 40-50).  Note Espinoza (US 2004/0122115) describes AgNo3 as silver 

Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered. 
(A) Note the new reference to Japan ‘120 due to the features of new claim 11, and also the further new rejection using Maekawa in view of Schildmann.  The Examiner notes that Maekawa would specifically describe using A2O in the pretreatment solution, giving Ag+1 ions.
(B) As to the rejection using Schildmann as the primary reference, (1) Applicant argues that the present invention provides unexpected results over the cited reference due to the use of monovalent silver ions, where Schildmann describes silver carbonate, which can have monovalent or divalent silver ions, and does not particularly disclose the use of monovalent silver ions, or monovalent silver ions in a specific content with a specific content of manganese ions.  While the Office is of the position that the use of monovalent silver would be obvious as silver carbonate can use monovalent silver ions and Bressel also describes the use of monovalent silver, applicant argues they submitted experimental data of February 3, 2021, where the Office took the position that the examples are only for ABS, so not clear if would still be obtained on other materials within the scope of claim 7.  Applicant argues that this is with the scope of the closest prior art so not required to demonstrate unexpected results over the combination of references, and is only required to show unexpected results over Schildmann, not the combination of Schildmann and Bressel.  Further, as to additional resin materials, 
The Examiner has reviewed these arguments, however, the rejection above is maintained.  Both declarations have been reviewed, and the cited comparative tests show better results for the tests indicated as of the invention, than with the Ag(II).  However, (1) on reading the test results, it is confusing as to what is intended in the comparative examples 8-17.  Each of comparative examples 8-17 is indicated as having silver nitrate and/or silver sulphate (just as in the corresponding inventive example), but at the same time is indicated as having no silver (I) ions (as in the inventive example) rather, having silver (II) ions.  Is applicant saying that they used silver sulphate and silver nitrate that used silver (II) ions in this case (and still get the same amount of silver ions) or did they use different silver (II) material?  Furthermore, they argue that they provided unexpected results over Schildmann – however, Schildmann used specific amounts of silver carbonate with specific amounts of sulfuric acid and Mn (+2) and Mn (VII) amounts.  It is not clear that any specific tests as to this combination with Ag(II) or Ag(I) is made.  Even if the showing as to Schildmann is simply supposed to be that Ag(II) ions are better than Ag(I) ion use, a showing commensurate in scope to what is claimed has not been made.  Note that as discussed in MPEP 716.02(d):
“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).”

Here, note for example, that the discussion as to In re Grasseli, for example, indicated that even when comparing to prior art, a showing commensurate in scope with the claims is needed.  No showing has been made that the results occur has been made for the full range of Mn ions such as at 9 mg/l vs 10 or 11 mg/l of these materials, where the minimum amount of Mn content from the Examples is indicated in the specification as 580 mg/L, well above the lower limit, or that the benefits occur near the edge of the pH limit, as all pHs in the examples are indicated in the specification as below 1, not just below 2, for example.   Therefore, no showing has been made of overall criticality of the claimed ranges or use of Ag +1 vs. +2 ions commensurate in scope with what is claimed.  Note MPEP 716.02(d)(II)—“To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”    Additionally, (2) even if Ag+1 was shown to be critical over Ag+2, and Schildmann would allow either, the suggestion from the additional reference to Bressel is that when using the Ag material to form a catalyst/activator is to use it in Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In other words, the combination is proper and would suggest the specific use of Ag+1 ions from the teaching of Bressel, even if when Schildmann alone used for the pickling it would allow Ag+1 or +2 ions to be used, since Bressel would provide the further suggestion to provide the silver material for activating as well.

(2) Applicant additionally argues that Schildmann in view of Bressel and Tomaiuolo would not suggest the pretreatment composition having a pH of 2 or less, arguing Schildmann does not necessarily show the pH as claimed, where the pH is affected by all the components in the solution, and so even if a similar amount of sulfuric acid is used, the pH is not necessarily satisfied and is not inherent.   It is also argued that there is nothing to suggest in Schildmann that optimizing the amount of sulfuric acid will result in a pH in the claimed range, where Schildmann is silent as to pH, and acid is provided for pickling  effect, and would be optimized for this purpose, and there is no suggestion that the combination of references would provide the pH claimed.  In addition, it is argued that Bressel does not teach the pH claimed, and the Examples cited by the Examiner use 30 g/L of NaOH and so would not be expected to have the pH claimed.
The Examiner has reviewed these arguments, however, the rejection is maintained. As to the pH range from the sulfuric acid use in Schildmann, the Examiner In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Here, the pH would be a result of the concentration of the sulfuric acid, and applicant has made no showing as to criticality of pH.  While Bressel does not provide the pH claimed, Bressel is cited as to the use of the silver Ag +1 ions for activating, not the pH.

(3) Applicant further argues that it would not have been suggested to modify Schildmann based on Bressel,  where Schildmann does not have alkali or alkaline earth ions, and Bressel uses an alkaline solution, and these different solutions mean it would not have been obvious in Schildmann to remove the catalyst  adding step and have a reasonable expectation of success. According to applicant, while the Office takes the position that since Bressel discloses similar ions to Schildmann, it would have been desirable to use the Ag ions as an activator for efficient etching and activation, but this does not take into account that Bressel teaches an alkaline solution, different from Schildmann and as a result one would not have a reasonable expectation of success of modifying Schildmann to remove the catalyst adding step, and Tomaiuolo also does not cure these deficiencies.
The Examiner has reviewed these arguments, however, the rejection is maintained.  As to the combination of Schildmann and Bressel, while Bressel describes an alkaline solution, the desire is to use the Ag +1 ions as an activator along with the presence of the Mn ions which as permanganate would be in Mn (VII) form, and thus providing the similar ions as in Schildmann (which would at least allow use of Ag +1 ions) would indicate that the etching solution would also be desirably used. Bressel would indicate that the Ag+1 ions would act as an activator in the amounts described, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718